                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             NO. 4:18CR58-H


UNITED STATES OF AMERICA                    )
                                            )
                        V.                  )
                                            )         ORDER TO SEAL
CARL JASON JEROME,                          )
               DEFENDANT.                   )

       Upon motion of the Defendant and for good cause shown, the Court hereby

ORDERS the Defendant’s Motion to Continue Sentencing filed herein be sealed

until further order of the Court.

       The Court further ORDERS that the Clerk of Court may provide copies to the

Defendant’s Counsel.

       This the 28th day of August, 2019.



                                    ______________________________________
                                    THE HONORABLE MALCOLM J. HOWARD
